Citation Nr: 0420433	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  01-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than July 21, 1999, 
for resumption of an evaluation of 100 percent for residuals 
of tuberculosis.

(The issues of the propriety of severance of service 
connection for severe obstructive lung defect as a residual 
of tuberculosis, propriety of reduction of evaluation of 
residuals of tuberculosis from 100 to non-compensable, and 
whether a determination to suspend disability compensation 
effective June 1, 1975, involved clear and unmistakable error 
were the subject of an earlier decision on October 8, 2002.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his brother


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from April 1971 until he was placed on the Temporary 
Disability Retired List in January 1973 and he was 
subsequently separated from active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 2000 by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2003, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide, inter alia,  that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The basis of the RO's denial of an effective date earlier 
than July 21, 1999, for resumption of an evaluation of 100 
percent for residuals of tuberculosis is that July 21, 1999, 
was the date of the veteran's reopened claim for that benefit 
and there was not a claim filed at an earlier date.  In 
connection with his claim for an effective date earlier than 
July 21, 1999, for resumption of an evaluation of 100 percent 
for residuals of tuberculosis, the veteran has alleged that 
he was treated for lung disease at VA medical facilities 
prior to July 1999.  While this case was in remand status, 
the RO obtained records of the veteran's medical treatment at 
the VA outpatient clinic, Hot Springs, South Dakota, dated in 
1999-2002, which reportedly did not show treatment for 
residuals of tuberculosis or other lung disease.  However, in 
a statement received in May 2004, the veteran has now alleged 
that in 1998 he was treated for lung disease at the VA 
outpatient clinic, Fort Meade, South Dakota.  As records of 
any such treatment would be relevant to the veteran's claim 
on appeal, see 38 C.F.R. § 3.157(b)(1) (2003), further 
development action is indicated, and this case will be 
remanded for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1. The RO should request that the veteran 
identify any and all VA or non-VA medical 
offices or facilities at which he was 
treated for respiratory symptoms/lung 
disease subsequent to June 1, 1975, and 
prior to July 21, 1999.  After obtaining 
any necessary releases from the veteran, 
the RO should attempt to obtain all 
identified treatment records.  In this 
regard, the RO must comply with the 
provisions of 38 C.F.R. § 3.159(c) 
(2003).  In any event, and regardless of 
whether the veteran further identifies 
any other treatment offices/facilities, 
the RO should obtain any records of the 
veteran's treatment at the VA outpatient 
clinic, Fort Meade, South Dakota, since 
1998.  

2.  After all indicated development has 
been satisfactorily completed, the RO 
should re-adjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  If the decision 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case, to include 
citation to pertinent laws and 
regulations and a discussion of how such 
laws and regulations affect VA's 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




